PER CURIAM.
While we entertain doubts whether the complainant’s device involves invention or patentability, yet, admitting that both were found in it, the patent must be held so close and narrow that it is not infringed by a structure that cannot be described, in the language of the patent, as "an article complete in itself, adapted to be readily attached to the car at the place specified,” or, in the language impressed upon the patent office, a rack "complete and in condition to receive the cards when not fastened to the car.” We are dear, therefore, that the respondent’s structure does not infringe.
The decree of the circuit court against this appellant, the Newton Street-Railway Company, is reversed, and the case is remanded to that court, with directions to dismiss the bill, with costs; the appellant to recover the costs of this court.